BLUE, Judge.
Thomas Green appeals the sentences imposed for three counts of attempted sexual battery, first-degree felonies. Because Green’s sentences exceed the statutory maximum, we reverse and remand for resentenc-ing.
Pursuant to a plea agreement, Green pleaded guilty to the charges for an agreed sentence of thirty years in prison followed by ten years’ probation. On each count, Green was sentenced to thirty years in prison, followed by ten years’ probation. The statuto*315ry maximum for attempted sexual battery is thirty years. § 775.082(3)(b), Fla.Stat. (1993). Accordingly, Green’s sentences, as imposed, exceed the statutory maximum. See Walker v. State, 652 So.2d 1223 (Fla. 2d DCA 1995).
We reverse and remand for resentencing within the statutory maximum and in accordance with the plea agreement. We point out that any special conditions of probation must be orally pronounced at resentencing.
Reversed and remanded for resentencing.
CAMPBELL, A.C.J., and WHATLEY, J., concur.